EX‑34.21 (logo) EY Building a better working world Ernst & Young LLP Suite 1400 220 South Sixth Street Minneapolis, MN 55402-4509 Tel: + l ey.com Report of Independent Registered Public Accounting Firm The Board of Directors U.S. Bank National Association We have examined management’s assertion, included in the accompanying Report on Assessment of Compliance with Applicable Servicing Criteria, that U.S. Bank National Association (the “Company”) complied with the servicing criteria set forth in Item 1122 (d) of the Securities and Exchange Commission’s Regulation AB for the U.S. Bank Corporate Trust Asset-Backed Securities Platform (the “Platform”), for which the Company provides document custody services, as of and for the year ended December 31, 2016, except for servicing criteria 1122 (d)(1)(i), 1122 (d)(1)(iii), 1122 (d)(1)(v), 1122 (d)(2)(i)-(vii), 1122 (d)(3)(i)-(iv) and 1122 (d)(4)(iv)-(xv), which the Company has determined are not applicable to the activities performed by them with respect to the servicing platform covered by this report. Management is responsible for the Company’s compliance with those servicing criteria.
